Exhibit 10.3

The Cooper Companies, Inc.

 

 

Amended and Restated

2006 Long-Term Incentive Plan for Non-Employee

Directors

As Approved by Stockholders: March 18, 2009



--------------------------------------------------------------------------------

THE AMENDED AND RESTATED 2006 LONG-TERM INCENTIVE PLAN

FOR NON-EMPLOYEE DIRECTORS OF THE COOPER COMPANIES, INC.

Section 1. Purpose.

The purpose of the Amended and Restated 2006 Long Term Incentive Plan for
Non-Employee Directors of the Cooper Companies, Inc. (the “Plan”) is to advance
the interests of the Corporation by encouraging and enabling the acquisition of
a personal proprietary interest in the Corporation by Non-Employee Directors of
the Corporation upon whose judgment and interest the Corporation depends for the
successful conduct of its operations, and by providing such Directors with
incentives to put forth maximum efforts for the long term success of the
Corporation’s business by making the removal of restrictions from the Stock
acquired hereunder as well as the value of the Stock Options granted hereunder
dependent on increases in the price of the Corporation’s Stock. It is
anticipated that the opportunity to increase their equity interests in the
Corporation will strengthen the desire of such Directors to remain on the Board
of Directors and work on the Corporation’s behalf and will also enable the
Corporation to attract and retain additional desirable Non-Employee Directors as
required in the future.

Section 2. Definitions.

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

(a) “Annual Restricted Stock Grant” shall mean the grants made to Non-Employee
Directors each November 15, pursuant to Sections 5 and 6 hereof.

(b) “Average Closing Price” shall mean the average of the closing price of the
Corporation’s Stock on the principal stock exchange or market on which the Stock
is traded (composite quotations) on thirty consecutive trading days.

(c) “Board” or “Board of Directors” shall mean the Board of Directors of the
Corporation as constituted at any time.

(d) “Cause” shall mean the felony conviction of a Non-Employee Director or the
failure of a Non-Employee Director to contest prosecution for a felony, or a
Non-Employee Director’s willful misconduct or dishonesty.

(e) “Committee” shall mean the Board or, if, the Board delegates its power and
authority to administer this Plan to a committee of the Board described in
Section 4, such committee.

(f) “Corporation” shall mean The Cooper Companies, Inc., a Delaware corporation,
or any successor corporation.

(g) “Disability” shall mean disability as determined under procedures
established by the Committee for purposes of this Plan.

(h) “Effective Date” shall mean the date specified in Section 13 hereof.

(i) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(j) “Fair Market Value” shall mean, as of any given date, unless otherwise
determined by the Committee in good faith, the closing price of a share of Stock
on the principal stock exchange or market on which the Stock is traded.

(k) “Mid-Year Restricted Stock Grants” shall mean the grants made to
Non-Employee Directors pursuant to Sections 5(c) and 6(a) hereof.

(l) “Non-Employee Director” shall mean a Director of the Corporation who is not
also an employee of or a consultant (acting by means of a written consulting
agreement) to the Corporation or any Subsidiary.



--------------------------------------------------------------------------------

(m) “Non-Qualified Stock Option” shall mean any Stock Option that is not an
incentive stock option within the meaning of Section 422 of the Internal Revenue
Code, as amended from time to time.

(n) “Plan” shall mean this Amended and Restated 2006 Long Term Incentive Plan
for Non-Employee Directors of The Cooper Companies, Inc., as further amended
from time to time.

(o) “Restricted Stock” shall mean the Stock or Restricted Stock Units issued as
a result of Restricted Stock Grants.

(p) “Restricted Stock Grants” shall mean both Annual Restricted Stock Grants and
Mid-Year Restricted Stock Grants.

(q) “Restricted Stock Units” shall mean a right to receive Stock at a specified
date in the future under a Restricted Stock Grant.

(r) “Stock” shall mean the common stock, par value $.10 per share, of the
Corporation.

(s) “Stock Option” shall mean any option to purchase shares of Stock granted
pursuant to Sections 5 and 7 hereof.

(t) “Subsidiary” shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation if each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing more than 50% of the total combined voting power of all classes of
stock in one of the other corporations in the chain.

Section 3. Stock Subject to the Plan; Adjustment Provisions.

(a) Subject to Section 11 and Section 3(c), the aggregate number of shares of
Stock which may be subject to Restricted Stock Grants or covered by Stock
Options shall be 650,000 shares. Any Stock distributed under the Plan may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.

(b) If Restricted Stock issued pursuant to a Restricted Stock Grant is not
purchased or delivered if subject to a Restricted Stock Unit or is subsequently
forfeited, or if a Stock Option is forfeited or expires unexercised in whole or
in part, the shares of Stock related thereto will no longer be charged against
the limitation provided for herein and may be made subject to new Restricted
Stock Grants or Stock Options.

(c) In the event of any merger, reorganization, consolidation, recapitalization,
Stock dividend, Stock split or other change in corporate structure affecting the
Stock, such substitution or adjustment shall be made in the aggregate number of
shares of Stock reserved for issuance under the Plan, in the number of shares of
Stock subject to Restricted Stock Grants and purchasable under Stock Options and
the exercise price of any outstanding Stock Options as may be determined to be
appropriate by the Committee, in its sole discretion, provided that the shares
of Stock subject to any grant shall always be a whole number.

Section 4. Committee.

The Plan shall be administered by the Board or, if the Board delegates its power
and authority to administer this Plan to a committee of the Board described in
this Section 4, by such Committee. Any such Committee shall consist solely of
two or more directors appointed by and holding office at the pleasure of the
Board, each of whom is a “Non-Employee Director” as defined by Rule 16b-3. If
the Board delegates its power and authority to administer this Plan to a
committee, the members of such committee shall serve at the pleasure of the
Board, such committee members may resign at any time by delivering written
notice to the Board and vacancies in the committee may be filled by the Board.
At all meetings of the Committee, the presence of a majority of the members of
the Committee at the time of such meeting shall be necessary to constitute a
quorum. Any act of a majority of the quorum present at the meeting shall be the
act of the Committee.



--------------------------------------------------------------------------------

Section 5. Participants and Grants.

All Non-Employee Directors of the Corporation shall be eligible to receive
Restricted Stock Grants and Stock Options under the Plan, subject to
availability of Stock therefor. Each Restricted Stock Grant and Stock Option
shall be evidenced by a written agreement, in such form as the Committee shall
determine, duly executed by or on behalf of the Corporation and the recipient
Non-Employee Director.

(a) On each November 1 (or in the event November 1 is a weekend or holiday, or
the principal stock exchange on which the Stock is then traded is not open, then
on the first day thereafter on which the Stock is publicly traded), each
Non-Employee Director shall be granted a Stock Option.

(b) On each November 15 (or in the event November 15 is a weekend or holiday, or
the principal stock exchange on which the Stock is then traded is not open, then
on the first day thereafter on which the Stock is publicly traded), each
Non-Employee Director shall be granted an Annual Restricted Stock Grant.

(c) Any Non-Employee Director who is elected or appointed to the Board after the
annual grants provided for in subsections (a) and (b) above have been made shall
receive a grant proportionally adjusted to reflect the number of months that
such person actually serves on the Board during the initial year of service.

(d) In its sole discretion, the Board of Directors may grant to Non-Employee
Directors such number of Stock Options and/or Restricted Stock as it may
determine from time to time, subject only to the limitations on the number of
Stock Options and Restricted Stock Grants that may be made under the terms of
the Plan. Unless otherwise specified by the Board of Directors at the time of
the grant, each share of Restricted Stock and each Stock Option granted under
this Section 5(d) shall have the terms applicable to Annual Restricted Stock
Grants under Section 6(a)-(f) and Stock Options under Section 7(a)-(g), other
than any requirement as to the number of shares subject to such grant.

Section 6. Terms and Conditions of Restricted Stock Grants.

(a) Annual Restricted Stock Grants. Each Annual Restricted Stock Grant presented
to a Non-Employee Director shall entitle the recipient to purchase 1,600 shares
of Restricted Stock. In the case of a Non-Employee Director who joins the Board
after Annual Restricted Stock Grants have been made for a given fiscal year,
such new Non-Employee Director upon appointment or election shall be entitled to
purchase 1,600 shares of Restricted Stock, multiplied by a fraction, the
numerator of which shall be the number of months during the fiscal year that
such person will serve as a Non-Employee Director (which shall include as a full
month the month that service commences) and the denominator of which shall be 12
(a “Mid-Year Restricted Stock Grant”). If any calculation performed hereunder
would give rise to the issuance of a fractional share, the number of shares of
Restricted Stock to be granted shall be rounded up to the next highest whole
number.

(b) Purchase Price. The purchase price of each share of Restricted Stock is
$.10. Payment of the purchase price shall be made in cash, or by check payable
to the order of the Corporation, delivered no later than January 15th of the
year following the date of grant or within sixty days following a Mid-Year
Restricted Stock Grant. However, if Restricted Stock Grants are in the form of
Restricted Stock Units, the purchase price shall be delivered within sixty days
following the date the Restricted Stock Units vest. In the event such purchase
price is not delivered to the Corporation within such sixty day period, such
Restricted Stock Grant shall expire and be cancelled.



--------------------------------------------------------------------------------

(c) Additional Terms of Grants. All Restricted Stock purchased by a Non-Employee
Director pursuant to the Plan shall be subject to the following restrictions:

(i) Restricted Stock Grants shall not be transferable by a Non-Employee Director
otherwise than by will or the laws of descent and distribution and are
exercisable during the Non-Employee Director’s lifetime only by him or his
guardian or legal representative;

(ii) the Restricted Stock may not be sold, transferred or otherwise alienated or
hypothecated until all restrictions thereon are removed or expire and in no
event may Restricted Stock be sold, transferred or otherwise alienated or
hypothecated within six months of the date of grant;

(iii) each certificate representing Restricted Stock issued pursuant to a
Restricted Stock Grant under this Plan shall bear a legend making appropriate
reference to the restrictions imposed and shall be held in custody by the
Corporation until the restrictions lapse, and each Non-Employee Director shall
have delivered a stock power, endorsed in blank, relating to the Restricted
Stock covered by such grant; and

(iv) any other applicable restrictions or conditions under the requirements of
any stock exchange upon which such Stock is then listed, and under any
securities or tax law applicable to such Stock, shall be imposed.

(v) Notwithstanding Sections (6)(c)(i) and (ii) above, Restricted Stock may be
transferred to a trust in which the Non-Employee Director has a fifty percent or
more interest or a foundation which the Non-Employee Director controls the
management of the assets, provided that the Non-Employee Director receives no
consideration for the Restricted Stock so transferred and the transferee
receives the Restricted Stock subject to the same restrictions imposed upon the
transferor and pursuant to such other conditions and procedures as the Committee
may establish. Any permitted transfer shall be subject to the condition that the
Committee receives evidence satisfactory to it that the trust is and shall
remain under the control of the Non-Employee Director and that the transfer is
being made for estate and/or tax planning purposes and on a basis consistent
with the Corporation’s lawful issue of securities.

(d) Removal of Restrictions. Subject to the provisions of paragraph (f) of this
Section 6, restrictions imposed under subsection (c) hereof upon Restricted
Stock Grants and the underlying Restricted Stock shall lapse, and the Restricted
Stock underlying a particular Restricted Stock Grant shall become nonforfeitable
and freely transferable upon the first anniversary of the date of grant.

(e) Restricted Stock Certificate; Dividends. Prior to the expiration or lapse of
all of the restrictions imposed upon Restricted Stock (other than Restricted
Stock Units), a stock certificate representing such Restricted Stock shall be
registered in the Non-Employee Director’s name but shall be retained by the
Corporation for the Non-Employee Director’s account. The Non-Employee Director
shall have the right to vote such Restricted Stock (other than Restricted Stock
Units) and shall have all other rights and privileges of a beneficial and record
owner with respect thereto, including, without limitation, the right to receive
dividends, distributions and adjustments with respect thereto. Until a
certificate representing the Stock deliverable under a Restricted Stock Unit is
delivered or a book entry evidencing the issuance of a share of Stock is made, a
Non-Employee Director shall have no rights as a shareholder solely by reason of
any Restricted Stock Unit held by such Non-Employee Director. If so specified in
the grant of a Restricted Stock Unit, a Non-Employee Director may be entitled to
receive dividend equivalents on each Share of Restricted Stock subject to a
Restricted Stock Unit.

(f) Cessation of Service. At the time a Non-Employee Director voluntarily or
involuntarily ceases to serve as a Director of the Corporation, all restrictions
on Restricted Stock purchased pursuant to Restricted Stock Grants shall lapse
and such Restricted Stock shall become nonforfeitable and freely transferable,
unless such Non-Employee Director’s service is terminated, or such Non-Employee
Director fails to be re-nominated, for Cause. In the event a Non-Employee
Director ceases to serve as a Director of the Corporation for any reason not
involving Cause subsequent to receipt of a Restricted Stock Grant but prior to
such Non-Employee Director’s payment of the purchase price for the Restricted
Stock with respect thereto, then the Restricted Stock may be purchased by such
Non-Employee Director or, in the case of Disability or death, by his guardian or
legal representative, or by the



--------------------------------------------------------------------------------

representative of his estate, the beneficiaries under his will or his
distributees under the laws of descent and distribution in accordance with the
provisions set forth in paragraphs (b) and (c) of this Section 6, and all
restrictions to which the Annual Restricted Stock Grant or the Mid-Year
Restricted Stock Grant is subject shall lapse, and the Stock issued pursuant
thereto shall be nonforfeitable and freely transferable upon its issuance by the
Corporation.

(g) Restricted Stock Units. The Committee may make Restricted Stock Grants in
the form of Restricted Stock Units. At the time of grant, the Committee shall
specify the date or dates on which the Non-Employee Director has the right to
receive the Stock. On such date, the Corporation shall, transfer to the
Non-Employee Director one unrestricted, fully transferable share of Stock for
each Restricted Stock Unit scheduled to be paid out on such date and not
previously forfeited. At the time of grant, the Committee shall also specify
whether or not the Non-Employee Director shall be entitled to dividend
equivalents on any shares of Restricted Stock subject to the Restricted Stock
Units.

Section 7. Terms and Conditions of Stock Options.

On each November 1 each Non-Employee Director shall be granted a Stock Option to
purchase up to 10,000 shares of Stock or, in the case of the Lead Director,
and/or any non-executive Chairman of the Board, up to 11,400 shares of Stock. In
the case of a Non-Employee Director who joins the Board after Stock Options have
been granted for a given fiscal year, such new Non-Employee Director will on the
date of appointment or election to the Board, receive a Stock Option to purchase
that number of shares of the Corporation’s Stock as is equal to the number
10,000, or 11,400 in the case of a Non-Employee Director who serves as Lead
Director and/or non-executive Chairman of the Board, as the case may be,
multiplied by a fraction, the numerator of which shall be the number of months
during the fiscal year that such person will serve as a Non-Employee Director
(which shall include as a full month the month that service commences) and the
denominator of which shall be 12. Any fraction of a share shall be rounded up to
a whole share. Stock Options granted under the Plan shall be Non-Qualified Stock
Options, shall be subject to the following terms and conditions and shall
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Committee shall deem desirable:

(a) Exercise Price. Each Stock Option shall have an exercise price equal to the
Fair Market Value on the date of grant.

(b) Option Term. Each Stock Option shall expire ten years from the date of
grant.

(c) Exercisability. Subject to the provision in paragraph (g) of this Section 7,
each Stock Option shall become exercisable upon the first anniversary of the
date of grant. Notwithstanding the foregoing, the Corporation may require that a
Non-Employee Director delay exercising an exercisable Stock Option if such
exercise would result in an ownership change within the meaning of Section 382
of the Internal Revenue Code or if, in the discretion of the Corporation, such
exercise, when viewed in conjunction with the potential exercise of all other
outstanding options (as such term is defined in Treasury Regulation
Section 1.382-4(d)(9) to acquire Stock as well as the effect of other
transactions involving the issuance of Stock contemplated by the Corporation,
would tend to result in such an ownership change.

(d) Method of Exercise. Subject to the limitation set forth in paragraph (c) of
this Section 7, Stock Options that have become exercisable may be exercised in
whole or in part at any time during the option term, by giving written notice of
exercise to the Corporation specifying the number of shares of Stock to be
purchased. Such notice shall be accompanied by payment in full of the purchase
price, either by check or such other instrument as the Committee may accept. As
determined by the Committee, in its sole discretion, at or after grant, payment
in full or in part may also be made in the form of Stock which has been
beneficially owned by the Non-Employee Director for at least six months (based
on the Fair Market Value of the Stock on the date the Stock Option is
exercised). If payment of the exercise price is made in whole or in part in the
form of Restricted Stock, Stock received upon the exercise shall be subject to
the same forfeiture restrictions. No Stock shall be issued until full payment
therefor has been made. A Non-Employee Director shall have the rights to
dividends or other rights of a shareholder with respect to Stock subject to the
Stock Option when the Non-Employee Director has given written notice of
exercise, has paid in full for such Stock and, if requested, has given the
representation described in Section 14 hereof.



--------------------------------------------------------------------------------

(e) Non-Transferability of Options. No Stock Option shall be transferable by the
Non-Employee Director otherwise than by will or by the laws of descent and
distribution, and all Stock Options shall be exercisable, during the
Non-Employee Director’s lifetime, only by the Non-Employee Director or by his
guardian or legal representative. Notwithstanding the foregoing, a Stock Option
may be transferred to, exercised by and paid to a to a trust in which the
Non-Employee Director has a fifty percent or more interest or a foundation which
the Non-Employee Director controls the management of the assets, provided that
the Non-Employee Director receives no consideration for the Stock Option so
transferred and the transferee receives the Stock Option subject to the same
restrictions imposed upon the transferor and pursuant to such conditions and
procedures as the Committee may establish. Any permitted transfer shall be
subject to the condition that the Committee receives evidence satisfactory to it
that the trust is and shall remain under the control of the Non-Employee
Director and that the transfer is being made for estate and/or tax planning
purposes and on a basis consistent with the Corporation’s lawful issue of
securities.

(f) Cessation of Service. At the time a Non-Employee Director voluntarily or
involuntarily ceases to serve as a Director of the Corporation, any Stock Option
issued hereunder that has failed to vest previously shall vest immediately,
unless such Non-Employee Director’s service as a Director is terminated for
Cause or such Non-Employee Director fails to be re-nominated as a Director for
Cause. Upon vesting, the Stock Option shall become freely exercisable, subject
only to the limitation set forth in the third sentence of paragraph (c) of this
Section 7.

When a Non-Employee Director ceases to serve as a Director, the Stock Options
granted hereunder may continue to be exercised for the lesser of three years
following the termination of service or the balance of such Stock Options’
respective terms, unless the Non-Employee Director’s service as such is
terminated for Cause, or such Non-Employee Director fails to be re-nominated for
Cause, in which case the Stock Options shall be forfeited. In the event that a
Non-Employee Director ceases to serve as a Director due to Disability or death,
such Non-Employee Director’s guardian or legal representative, or the
representative of his estate, the beneficiaries under his will or his
distributees under the laws of descent and distribution, as the case may be,
shall have the same exercise rights as were enjoyed by the Non-Employee
Director.

Section 8. No Right to Re-Election.

Nothing in the Plan shall be deemed to create any obligation on the part of the
Board of Directors to nominate any Director for re-election by the Corporation’s
stockholders, or to confer upon any Director the right to remain a member of the
Board of Directors.

Section 9. Tax Obligations.

The Corporation shall notify Non-Employee Directors of their tax liabilities
that arise under any federal, state or local tax rules or regulations with
respect to the issuance of Restricted Stock or the exercise of Stock Options.
Payment of the appropriate taxes is the sole responsibility of the Non-Employee
Directors.

Section 10. Issuance of Stock and Compliance with the Securities Act.

The Corporation may postpone the issuance and delivery of Stock pursuant to a
Restricted Stock Grant or the exercise of a Stock Option until (a) the admission
of such Stock to listing on any stock exchange on which other shares of Stock
are then listed and (b) the completion of such registration or other
qualification of such Stock under any state or federal law, rule or regulation
as the Corporation shall determine to be necessary or advisable. As a condition
precedent to the issuance of Stock pursuant to a Restricted Stock Grant or the
exercise of a Stock Option, the Corporation may require the recipient thereof to
make such representations and furnish such information as may, in the opinion of
counsel for the Corporation, be appropriate to permit the Corporation, in the
light of the then existence or non-existence with respect to such Stock of an
effective Registration Statement under the Securities Act of 1933, as amended,
to issue the Stock in compliance with the provisions of that or any comparable
act.



--------------------------------------------------------------------------------

Section 11. Administration and Amendment of the Plan.

Except as hereinafter provided, the Board of Directors may amend any provisions
of the Plan relating to the terms and conditions of any Restricted Stock Grants
or Stock Options not theretofore granted, and, with the consent of any affected
Non-Employee Director, may withdraw or amend any provisions of the Plan relating
to the terms and conditions of such Restricted Stock Grants or Stock Options as
have been theretofore granted. The Board of Directors may amend the terms of any
outstanding Restricted Stock Grant or Stock Option with the consent of the
holders thereof. Notwithstanding the foregoing provisions of this Section 11,
any amendment by the Board of Directors which would increase the number of
shares of Stock issuable under the Plan, change the class of Directors to whom
grants may be made hereunder or change any material terms of the Plan shall be
subject to the approval of the stockholders of the Corporation to the extent
required by law or any stock exchange on which the shares of Stock are traded.

A determination of the Committee as to any questions which may arise with
respect to the interpretation of the Plan, Restricted Stock Grants, Stock
Options or the written agreements evidencing the Restricted Stock Grants and the
Stock Option grants shall be final.

The Committee may authorize and establish such rules, regulations and revisions
thereof not inconsistent with the provisions of the Plan, as it may determine to
be advisable to make the Plan, Restricted Stock Grants and Stock Options
effective or to provide for their administration, and may take such other action
with regard to the Plan, Restricted Stock Grants and Stock Options as it shall
deem desirable to effectuate its purpose.

Section 12. Governing Law.

Except as required by Delaware corporate law, the Plan shall be governed by and
construed in accordance with the laws of the State of California, without giving
effect to principles of conflict of laws.

Section 13. Effective Date of the Plan.

This Amended and Restated Plan shall be submitted to the stockholders of the
Corporation for their approval at the Annual Meeting of the Stockholders to be
held in 2009. The Amended and Restated Plan shall become effective upon receipt
of the affirmative vote of the holders of a majority of the shares of Stock
present, or represented, and entitled to vote at the meeting.

Section 14. General Provisions.

The Committee may require each Non-Employee Director purchasing Stock pursuant
to a Restricted Stock Grant or a Stock Option to represent to and agree with the
Corporation in writing that such Non-Employee Director is acquiring the Stock
for investment and without a view to distribution thereof.

All certificates for shares of Stock or other securities delivered under the
Plan shall be subject to such Stock transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Stock is then listed, and any applicable Federal or State securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.



--------------------------------------------------------------------------------

Section 15. Term of Plan.

No Restricted Stock Grant or Stock Option may be granted pursuant to the Plan on
or after ten years following the Effective Date of the Plan, but grants made
prior to such date may extend beyond that date.